DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

I. REJECTIONS BASED ON 35 USC 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 1, in lines 15 and 17-19, it is not fully clear whether “… the identified key value …” is related or not to the previous recited “… first key value …” or “… second key value ...” that was identified.

As per claim 9, in lines 9-11, it is not fully clear whether “… the identified key value …” is related or not to the previous recited “… first key value …” or “… second key value ...” that was identified.

Claim 9 recites the limitation "… the key values …" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

As per claim 17, in lines 11-13, it is not fully clear whether “… the identified key value …” is related or not to the previous recited “… first key value …” or “… second key value ...” that was identified.

Claim 17 recites the limitation "… the key values …" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

II. ALLOWABLE SUBJECT MATTER
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


III. PERTINENT PRIOR ART NOT RELIED UPON
Bermudez Rodriguez et al. (US Pub.: 2017/0011089): discloses second grid having second plurality of cells with resolution that is a multiple time of first grid having first plurality of cells’ first resolution.
Jaenisch et al. (US Pub.: 2019/0279112): discloses identifying a key value in response to a first and a second key values, and providing data associated with the identified key value.
Mozaffari (US Patent 11,204,946):discloses processing architecture determining a first lookup key for a first cell of a grid and a second lookup key for a second cell of the grid.




IV. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        May 13, 2022